An unpublis d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF‘ THE STATE OF NEVADA

PREMIER ONE HOLDINGS, INC, No. 65694
Appellant, ‘

VS. m f m.
HSBC BANK USA, NATIONAL  3  E
ASSOCIATION AS TRUSTEE FOR

NOMURA HOME EQUITY LOAN, INQ, ISIS 1 I 2015

ASSETBACKED CERTIFICATES,

SERIES 2007-1, :31 R055“? “*3 T
Respondent. 9‘“ )E u R”

 

ORDER VACA TING JUDGMENT AND REMANDI N G
This is an appeal from a district cuurt summary judgment in a
judicial foreclosure action. Eighth Judicial District Court, Clark County;

Michelle Leavitt, Judge. We vacate the order granting summary

judgment and remand the case to the district cuurt for further
consideration in light of SFR Investments Pool 1, I.ch u. U. 8'. Bank, NA,
130 New, Adv. Op. 75,- 334 P.3d 408 (2014).

It is SO ORDERED.

P; > 

Pickering

 

cc: Hon. Michelle Leavitt? District Judge
Robert F. Saint-Aubin, Settlement J11ng
Hang & Hung
McCarthy 8: Holthus, LLPJ'LSS Vegas
Eighth District Court Clerk

5mm: COURI’

New.“